The statement of facts, in substance, and the questions of law involved herein are identical with those in the case of State of Oklahoma ex rel. Roy Walcott, State Bank Commissioner, v. C.A. Zoll, No. *Page 18 
15046, this day decided by this court [113 Okla. ___] and the opinion and syllabus of said case are adopted herein.
The judgment of the trial court is hereby modified, making the judgment of defendant in error herein inferior, subject to, and to be paid from the assets of said bank only after the unsecured deposits are paid to the depositors in full, and with this modification the judgment of the trial court is affirmed.
All Justices concur.